Citation Nr: 0023673	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  99-08 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, 
Arizona


THE ISSUE

Entitlement to payment of medical expenses at private 
facilities from July 10-30, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1964 to March 1972.

A rating sheet is not available, so the exact nature of 
disabilities for which service connection is currently in 
effect is not clear, but it appears to be as follows: 
arteriosclerotic heart disease, evaluated as 100 percent 
disabling; diabetes mellitus, evaluated as 40 percent 
disabling; a disability described as a "glandular condition", 
evaluated as 10 percent disabling; and additional 
disabilities described as "arthritis" and "degenerative 
arthritis", each evaluated as 10 percent disabling.

This appeal is brought to the Board of Veterans' Appeals (the 
Board) from action taken in January 1999 by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Tucson, Arizona, 
which denied the veteran's claim for payment of medical 
expenses incurred during July 1998.  The file has been 
forwarded to the Board via the VA Regional Office (RO) in 
Phoenix, Arizona.


REMAND

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The claim as forwarded to the Board included a limited file 
containing some but clearly not all of the pertinent medical 
and billing records from University Medical Center (UMC) 
dated July 10-31, 1998.  

On the one hand, there are virtually no collateral documents 
of record to support factual details relating to the 
circumstances precipitating that admission.  

On the other hand, the veteran has provided an extensive and 
seemingly cogent detailed discussion of such.  For 
background, he has indicated that at the time of his heart 
attack, he had been to VA three times, once by private auto 
and twice by ambulance, each time to be sent home immediately 
before being eventually admitted.  It is unclear when this 
occurred and, other than as background, whether it was 
relevant to the issue at hand.  However, no VA records for 
the period in question are in the file so this cannot be 
clarified based on the current record.

The veteran has indicated that in this particular July 1998 
situation, he had gone without having eaten, as directed, to 
the VAMC on July 10, 1998 for a cardiac catheterization, the 
reasons (and timing) for which are not in the file.  [It is 
also unclear what other references mean, cited below, which 
are made by VA to appointments of some sort on July 8 and 
9th, as the veteran makes no mention of such, and there are 
no VA records in the file from this or other times in 
question].  

The veteran states that the scheduled catheterization was 
inordinately delayed throughout the day by a number of other 
patients having similar procedures done by a physician other 
than his own, all or most of whom ended up in intensive care, 
the reasons for which he says were characterized to him by VA 
staff (otherwise described in detail as rude and otherwise 
unresponsive) as being "because they were having a bad day"  

The veteran further alleges that when his own cardiac 
catheterization could not be done by 2000 hours, not having 
eaten all day, not having brought food with him and no food 
there available, he and his wife, who accompanied him 
throughout, decided to go home to eat and try again later.  
He does not refer to anyone having tried to dissuade him from 
such action based on medical reasons.  Absent the records in 
question, there is no basis on which to review the time-frame 
issues this raised. 

The veteran acknowledges that he did in fact go to the 
physically much closer St. Joseph's Hospital the following 
day, but disagrees that it was simply because he opted to do 
so, but rather that, at the time, he was having severe chest 
pain from having what was later diagnosed as an infarction, 
and that he deteriorated soon thereafter into a semi-comatose 
state. 

The veteran argues that if he in fact had undergone a cardiac 
catheterization at St. Joseph's, it was without his knowledge 
or approval, but rather he had been admitted in a crisis 
situation, and that certainly it was not because he had opted 
to go there for such rather than VA.  

In essence, the veteran indicates that this was not a 
volitional admission to take the place of the unfulfilled VA 
catheterization appointment from the day before, but rather 
an emergency admission for severe heart symptoms with which 
he was already quite familiar, having had them before.

In his Substantive Appeal, the veteran stated that he was 
admitted to St. Joseph's (1) because he was in extremely 
critical condition; and (2) St. Joseph's is less than 5 
minutes away from his home (as opposed to the 45 minutes that 
VA is from his home).  He further indicated that the 
ambulance driver had asked him, and he had said VA, to which 
the driver replied that he'd better go to St. Joseph's.  

The veteran further described situations involving 7 canceled 
VA appointments, two in cardiology, and 5 to see his Team 
Health Provider, and medications for pain not having been 
received.  He also argues that when he was waiting for 
evaluation for a heart transplant, the decision not to be at 
VA was not his to make, nor did he make it.  The timing of 
these events is unclear.

In any event, the UMC history notes that at St. Joseph's, the 
veteran had been placed on an intra-aortic balloon pump 
during a heart catheterization, was treated with multiple 
pressors and transferred to UMC for evaluation for heart 
transplantation.  That he was rushed to the UMC for emergency 
care for a life-threatening situation, as alleged by the 
veteran, is seemingly strongly supported by the record.  

The issue at hand is under what circumstances did the veteran 
require care at both St. Joseph's and UMC facilities on and 
after July 10th.  In this, no St. Joseph's records are in the 
file.  And the records from UMC do not relate thereto other 
than cited above.  

An otherwise unhelpful copy of a VA computer print-out is of 
record which showed that on July 14, 1998 VA was called by an 
admissions office (presumably at UMC) regarding the veteran's 
admission on July 10, 1998 for a heart transplant; that there 
was legal entitlement, as determined on July 21, 1998, as 
well as medical entitlement, dated November 27 of an 
unidentified year.  There is also a series of print-out 
annotations of E-mails, dated during the period herein 
concerned, relating to the complexity of the situation and 
issues involved.  

One such notation was that the veteran had been scheduled for 
a cardiac catheterization on "July 9, 1998" at VA, but he 
became "impatient and left the appt without getting the test 
done" after which on July 10, he was admitted to St. 
Joseph's, "crashed" and was placed on ventilator and moved to 
UMC.  

These records show no indication as to the circumstances of 
the veteran's unfulfilled VA catheterization appointment or 
other related facts.  The denial of the authorization, as 
stated thereon, was based on the conclusion that he was 
apparently admitted to St. Joseph's on a non emergency basis; 
and that furthermore, VA had been available, after he was 
stable, so he could have waited there for the cardiac 
transplantation (albeit VA would not be able to do that 
surgery). 

Of interest is the fact that communications from the veteran 
reflect that he was in fact also initially told by a VA 
billing agent/fee approval agent that his bills would be 
paid, and with that understanding, he had submitted them, 
only to have that individual and office change their mind and 
decline to pay them at a later date when he began to be 
inundated with collection efforts.  There is no record from 
VA to relate to or refute any such contact.

However, a copy of correspondence by VA to the veteran's 
Senator, dated in July 1998, indicated that his cardiac 
catheterization on July 10, 1998 at VA had been delayed only 
two hours when he, the veteran, had opted to leave the 
hospital and selectively decided the following day to present 
himself at St. Joseph's for such a procedure, at which time 
he became unstable and was transferred to UMC.  Any 
documentation or file notations from VA to back up such 
assertions are not in the file.

Another letter to the veteran's Senator dated in October 1998 
was to the effect that the veteran's care on "July 9, 1998 
had been unavoidably delayed by medical procedures on July 8, 
1998".  The letter indicates that the veteran had been told 
by a given physician, and that the statement had been 
recorded in the file, that they wanted him to stay there.  
Such VA clinical documentation is not in the file sent to the 
Board.

Clinical records do show, in summary, that the veteran was 
hospitalized at UMC on transfer from another private 
facility, St. Joseph's Hospital, on July 10, 1998.  The UMC 
records show that at the time of his admission, the veteran 
was in cardiogenic shock secondary to an acute myocardial 
infarction. 

The veteran's medical history, as cited on the UMC summary 
chart shows a history of coronary artery disease, status post 
myocardial infarction, status post triple coronary artery 
bypass graft in 1991, "status post acute myocardial 
infarction on July 9, 1998", status post cardiogenic shock, 
status post a Verde balloon placement, insulin dependent 
diabetes mellitus, psoriasis, hypothyroid.  During 
hospitalization he had a variety of complicating factors as 
well including pneumonia and virulent infection.

There is another apparently related issue of whether the 
veteran remained in the private facility and why subsequent 
to July 10, 1998; whether he was then stable enough to be 
moved to a VA facility; whether the VA facility could have 
care for him, etc.; and whether or not the veteran or someone 
acting in his behalf declined such a transfer and why.  The 
details of this also as they relate to his rejecting being 
kept pending evaluation at a VA nursing facility are unclear.

It is of interest that the records show statements reflecting 
that the veteran had undergone other unrelated treatment at 
St. Joseph's Hospital in April 1998, and again in August 
1998.  





Based on the evidence of record, the Board finds that there 
is unfortunately no alternative but to delay the case further 
in order to obtain complete clinical records which should 
have accompanied the case to the Board from the start.  

This is an effort to sort out the facts from allegations in 
this case, as the point of view expressed by the veteran as 
to facts is diametrically opposed to those asserted as facts 
by VA, for which substantiating records are not in the file.  

Thus, in order to ensure due process and an equitable 
consideration of the case, the case is REMANDED for the 
following:

1.  Complete, original VA evaluative, 
testing, treatment, billing, contact and 
all other records relating to the veteran 
from all departments, employees, and 
care-givers, should be acquired and 
associated with the original claims 
folder, including but not limited to July 
1998.

2.  After obtaining any necessary 
authorization or medical releases, the 
VAMC should obtain and associate with the 
claims file the complete records St. 
Joseph's and UMC facilities relating to 
care of the veteran particularly 
including but not limited to in July 
1998.

3.  In this context, the appellant has 
the right to submit additional evidence 
and argument on the matter or matters the 
Board has remanded to the VAMC.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).


4.  Thereafter, the VAMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed and if it is not, the VAMC 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VAMC should 
readjudicate the issue of entitlement to 
reimbursement for private care in July 
1998.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VAMC should issue a 
comprehensive Supplemental Statement of the Case.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VAMC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


